 



Exhibit 10.2

AMENDMENT TO SECURITIES ESCROW AGREEMENT

 

THIS AMENDMENT TO SECURITIES ESCROW AGREEMENT, dated as of May 8, 2012 (this
“Amendment”), is entered into by and among Global Eagle Acquisition Corp., a
Delaware corporation (the “Company”), American Stock Transfer & Trust Company,
LLC (“AST”) and each of the parties set forth on the signature page hereto under
“Initial Holders”. This Amendment amends the Securities Escrow Agreement (the
“Agreement”), dated as of May 12, 2011 among the Company, AST, Global Eagle
Acquisition LLC, and the other parties thereto and all capitalized terms used
but not defined in this Amendment shall have the meanings ascribed to such terms
in the Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Amendment hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Amendments. The Agreement is hereby amended as follows:

 

(i) all references to the term “Initial Holders” in the Agreement shall be
deemed to refer to the parties set forth on the signature page hereof under
“Initial Holders” and any actions or obligations contained in the Agreement of
the Initial Holders required to have been taken or satisfied, as applicable,
prior to the execution of this Amendment shall, solely with respect to Cole A.
Sirucek, be deemed to have been taken or satisfied, as applicable, as of the
date hereof;

 

(ii) Section 4.4 of the Agreement is deleted in its entirety and replaced with
the following:

 

“4.4. Insider Letters. Each Initial Holder has executed a letter agreement with
the Company, dated either as of the Effective date or as of the date such
Initial Holder first acquired securities of the Company (each an “Insider
Letter”), which contains certain rights and obligations of such Initial Holder
with respect to the Company, including, but not limited to, certain voting
obligations in respect of the Escrow Shares.”; and

 

(iii) Exhibit A to the Agreement is deleted in its entirety and replaced with
Exhibit A attached hereto.

 

Section 2. No Further Amendments or Modifications. The terms and conditions of
the Agreement shall remain in full force and effect and are amended only to the
extent specifically provided in this Amendment.

 

Section 3. Counterparts. This Amendment may be executed in several counterparts
each one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment.

 

  COMPANY:       GLOBAL EAGLE ACQUISITION CORP.       By: /s/ James A. Graf    
Name: James A. Graf     Title: Vice President       AMERICAN STOCK TRANSFER &
TRUST   COMPANY, LLC       By: /s/ Felix Orihuela     Name: Felix Orihuela    
Title: Vice President       INITIAL HOLDERS:       GLOBAL EAGLE ACQUISITION LLC
      By: /s/ James A. Graf   Name: James A. Graf   Title:  Vice President      
/s/ James McNamara   James McNamara       /s/ Dennis Miller   Dennis Miller    
  /s/ Cole A. Sirucek   Cole A. Sirucek

 

[AMENDMENT TO SECURITIES ESCROW AGREEMENT] 

 

 

 

 

EXHIBIT A

 

LIST OF INITIAL HOLDERS

 

Name   Founder Shares   Founder Earnout Shares   Warrants               Global
Eagle Acquisition LLC
10900 Wilshire Blvd.,
Suite 1500
Los Angeles, CA 90024
Fax No.: (310) 209-7225   3,959,913 shares   164,996 shares   6,666,667 warrants
              James McNamara
1095 Mariner Drive
Key Biscayne, FL 33149   21,205 shares   884 shares                   Dennis
Miller
1338 Bella Oceana Vista
Pacific Palisades, CA 90272   21,205 shares   884 shares   333,333 warrants    
         

Cole A. Sirucek

10D, Hillsborough Court

Royal Tower, 18 Old Peak Road,
Hong Kong

  9,600 shares   400 shares    



 



 

